       Case 4:20-cv-00074-KAW Document 1 Filed 01/02/20 Page 1 of 10


 1   Tanya E. Moore, SBN 206683
     MOORE LAW FIRM, P.C.
 2   300 South First Street, Ste. 342
     San Jose, California 95113
 3   Telephone (408) 298-2000
     Facsimile (408) 298-6046
 4   E-mail: service@moorelawfirm.com
 5   Attorneys for Plaintiff
     Albert Dytch
 6
 7
 8                                  UNITED STATES DISTRICT COURT
 9                               NORTHERN DISTRICT OF CALIFORNIA
10
11   ALBERT DYTCH,                        )         No.
                                          )
12                  Plaintiff,            )         COMPLAINT ASSERTING DENIAL OF
                                          )         RIGHT OF ACCESS UNDER THE
13          vs.                           )         AMERICANS WITH DISABILITIES ACT
                                          )
14   GREENWOOD EATERY INC. dba            )         FOR INJUNCTIVE RELIEF, DAMAGES,
     SIDEBAR; BRADFORD R. HOWARD, as )              ATTORNEYS’ FEES AND COSTS (ADA)
15   Trustee of the HOWARD SEPARATE       )
                                          )
16   SHARE TRUST FBO BRADFORD             )
     HOWARD, as Trustee of the HOWARD     )
17   SEPARATE SHARE TRUST FBO WENDY )
     HOWARD, and as Trustee of the HOWARD )
18   FAMILY TRUST OF 2001; MARCIA A.      )
                                          )
19   HOWARD, Trustee of the HOWARD        )
     FAMILY TRUST OF 2001; WENDY D. F. )
20   HOWARD;                              )
                                          )
21                                        )
                    Defendants.           )
22                                        )
                                          )
23
24
25
26
27
28



     Dytch v. Greenwood Eatery Inc., et al.
     Complaint
                                               Page 1
       Case 4:20-cv-00074-KAW Document 1 Filed 01/02/20 Page 2 of 10


 1                                                   I. SUMMARY
 2             1.     This is a civil rights action by plaintiff ALBERT DYTCH (“Plaintiff”) for
 3   discrimination at the building, structure, facility, complex, property, land, development, and/or
 4   surrounding business complex known as:
 5                    Sidebar
                      542 Grand Ave
 6                    Oakland, California 94610
 7                    (hereafter “the Facility”)

 8             2.     Plaintiff seeks damages, injunctive and declaratory relief, attorney fees and
 9   costs, against GREENWOOD EATERY INC. dba SIDEBAR; BRADFORD R. HOWARD, as
10   Trustee of the HOWARD SEPARATE SHARE TRUST FBO BRADFORD HOWARD, as
11   Trustee of the HOWARD SEPARATE SHARE TRUST FBO WENDY HOWARD, and as
12   Trustee of the HOWARD FAMILY TRUST OF 2001; MARCIA A. HOWARD, Trustee of the
13   HOWARD FAMILY TRUST OF 2001; and WENDY D. F. HOWARD (hereinafter
14   collectively referred to as “Defendants”), pursuant to Title III of the Americans with
15   Disabilities Act of 1990 (42 U.S.C. §§ 12101 et seq.) (“ADA”) and related California statutes.
16                                            II.         JURISDICTION
17             3.     This Court has original jurisdiction under 28 U.S.C. §§ 1331 and 1343 for ADA
18   claims.
19             4.     Supplemental jurisdiction for claims brought under parallel California law –
20   arising from the same nucleus of operative facts – is predicated on 28 U.S.C. § 1367.
21             5.     Plaintiff’s claims are authorized by 28 U.S.C. §§ 2201 and 2202.
22                                                  III.     VENUE
23             6.     All actions complained of herein take place within the jurisdiction of the United
24   States District Court, Northern District of California, and venue is invoked pursuant to 28
25   U.S.C. § 1391(b), (c).
26                                                  IV.     PARTIES
27             7.     Defendants own, operate, and/or lease the Facility, and consist of a person (or
28   persons), firm, and/or corporation.



     Dytch v. Greenwood Eatery Inc., et al.
     Complaint
                                                           Page 2
          Case 4:20-cv-00074-KAW Document 1 Filed 01/02/20 Page 3 of 10


 1            8.        Plaintiff suffers from muscular dystrophy. As a result, he is substantially limited
 2   in his ability to walk, has limited dexterity, and must use a wheelchair for mobility.
 3   Consequently, Plaintiff is “physically disabled,” as defined by all applicable California and
 4   United States laws, and a member of the public whose rights are protected by these laws.
 5                                               V.      FACTS
 6            9.        The Facility is open to the public, intended for non-residential use, and its
 7   operation affects commerce. The Facility is therefore a public accommodation as defined by
 8   applicable state and federal laws.
 9            10.       Plaintiff lives within five miles of the Facility and works in the neighborhood
10   where the Facility is located. He visited the Facility to have dinner on or about September 11,
11   2019 and November 20, 2019. During his visits to the Facility, Plaintiff encountered the
12   following barriers (both physical and intangible) that interfered with, if not outright denied,
13   Plaintiff’s ability to use and enjoy the goods, services, privileges and accommodations offered
14   at the Facility:
15                      a)     During both visits, Plaintiff was seated at the only moderately accessible
16                             table he could find. It was located in the smaller, less formal area away
17                             from most of the other diners. He had to sit facing a wall with his back
18                             to the room, which caused Plaintiff to feel isolated. The table had a
19                             pedestal base that blocked his footrests, so he had to sit off-center to get
20                             into a position to eat in relative comfort.
21                      b)     Plaintiff noticed a lowered section of the bar where he might have sat,
22                             but it was at the far end in an unappealing and isolated location.
23                      c)     During his September 11, 2019 visit, Plaintiff needed to use the
24                             restroom after finishing his meal and went to the unisex restroom
25                             located furthest from the entrance, marked “WC 2.” He struggled to pull
26                             open the door because of the force required, causing him
27                             embarrassment, until a waitress came over to assist.
28   //



     Dytch v. Greenwood Eatery Inc., et al.
     Complaint
                                                      Page 3
       Case 4:20-cv-00074-KAW Document 1 Filed 01/02/20 Page 4 of 10


 1                    d)       During Plaintiff’s September 11, 2019 visit, the grab bars at the toilet
 2                             were not positioned at the correct height. There was also a chair next to
 3                             the toilet preventing Plaintiff from being able to do a lateral transfer
 4                             from his wheelchair. Due to these barriers, Plaintiff was not able to use
 5                             the toilet at the Facility and had to rush back to his office blocks away to
 6                             use the restroom there, which was uncomfortable. During his November
 7                             20, 2019 visit, knowing that he would not be able to use the restroom at
 8                             the Facility, Plaintiff had to plan his visit to leave sufficient time to
 9                             return to his office to use the restroom after eating.
10           11.      The barriers identified in paragraph 10 herein are only those that Plaintiff
11   personally encountered. Plaintiff is presently unaware of other barriers which may in fact exist
12   at the Facility and relate to his disabilities. Plaintiff will seek to amend this Complaint once
13   such additional barriers are identified as it is Plaintiff’s intention to have all barriers which
14   exist at the Facility and relate to his disabilities removed to afford him full and equal access.
15           12.      Plaintiff was, and continues to be, deterred from visiting the Facility because
16   Plaintiff knows that the Facility’s goods, services, facilities, privileges, advantages, and
17   accommodations were and are unavailable to Plaintiff due to Plaintiff’s physical disabilities.
18   Plaintiff enjoys the goods and services offered at the Facility, and will return to the Facility
19   once the barriers are removed.
20           13.      Defendants knew, or should have known, that these elements and areas of the
21   Facility were inaccessible, violate state and federal law, and interfere with (or deny) access to
22   the physically disabled. Moreover, Defendants have the financial resources to remove these
23   barriers from the Facility (without much difficulty or expense), and make the Facility
24   accessible to the physically disabled. To date, however, Defendants refuse to either remove
25   those barriers or seek an unreasonable hardship exemption to excuse non-compliance.
26           14.      At all relevant times, Defendants have possessed and enjoyed sufficient control
27   and authority to modify the Facility to remove impediments to wheelchair access and to
28   comply with the 1991 ADA Accessibility Guidelines and/or the 2010 ADA Standards for



     Dytch v. Greenwood Eatery Inc., et al.
     Complaint
                                                      Page 4
       Case 4:20-cv-00074-KAW Document 1 Filed 01/02/20 Page 5 of 10


 1   Accessible Design. Defendants have not removed such impediments and have not modified the
 2   Facility to conform to accessibility standards. Defendants have intentionally maintained the
 3   Facility in its current condition and have intentionally refrained from altering the Facility so
 4   that it complies with the accessibility standards.
 5           15.      Plaintiff further alleges that the (continued) presence of barriers at the Facility is
 6   so obvious as to establish Defendants’ discriminatory intent. On information and belief,
 7   Plaintiff avers that evidence of this discriminatory intent includes Defendants’ refusal to adhere
 8   to relevant building standards; disregard for the building plans and permits issued for the
 9   Facility; conscientious decision to maintain the architectural layout (as it currently exists) at the
10   Facility; decision not to remove barriers from the Facility; and allowance that Defendants’
11   property continues to exist in its non-compliant state. Plaintiff further alleges, on information
12   and belief, that the Facility is not in the midst of a remodel, and that the barriers present at the
13   Facility are not isolated or temporary interruptions in access due to maintenance or repairs.
14                                            VI.   FIRST CLAIM
15                                    Americans with Disabilities Act of 1990
16                                 Denial of “Full and Equal” Enjoyment and Use
17           16.      Plaintiff re-pleads and incorporates by reference the allegations contained in
18   each of the foregoing paragraphs, and incorporates them herein as if separately re-pled.
19           17.      Title III of the ADA holds as a “general rule” that no individual shall be
20   discriminated against on the basis of disability in the full and equal enjoyment (or use) of
21   goods, services, facilities, privileges, and accommodations offered by any person who owns,
22   operates, or leases a place of public accommodation. 42 U.S.C. § 12182(a).
23           18.      Defendants discriminated against Plaintiff by denying Plaintiff “full and equal
24   enjoyment” and use of the goods, services, facilities, privileges and accommodations of the
25   Facility during each visit and each incident of deterrence.
26                       Failure to Remove Architectural Barriers in an Existing Facility
27           19.      The ADA specifically prohibits failing to remove architectural barriers, which
28   are structural in nature, in existing facilities where such removal is readily achievable. 42



     Dytch v. Greenwood Eatery Inc., et al.
     Complaint
                                                     Page 5
         Case 4:20-cv-00074-KAW Document 1 Filed 01/02/20 Page 6 of 10


 1   U.S.C. § 12182(b)(2)(A)(iv).
 2            20.      When an entity can demonstrate that removal of a barrier is not readily
 3   achievable, a failure to make goods, services, facilities, or accommodations available through
 4   alternative methods is also specifically prohibited if these methods are readily achievable. Id.
 5   § 12182(b)(2)(A)(v).
 6            21.      Here, Plaintiff alleges that Defendants can easily remove the architectural
 7   barriers at the Facility without much difficulty or expense, and that Defendants violated the
 8   ADA by failing to remove those barriers, when it was readily achievable to do so.
 9            22.      In the alternative, if it was not “readily achievable” for Defendants to remove
10   the Facility’s barriers, then Defendants violated the ADA by failing to make the required
11   services available through alternative methods, which are readily achievable.
12                                Failure to Design and Construct an Accessible Facility
13            23.      Plaintiff alleges on information and belief that the Facility was designed and
14   constructed (or both) after January 26, 1993 – independently triggering access requirements
15   under Title III of the ADA.
16            24.      The ADA also prohibits designing and constructing facilities for first occupancy
17   after January 26, 1993, that aren’t readily accessible to, and usable by, individuals with
18   disabilities when it was structurally practicable to do so. 42 U.S.C. § 12183(a)(1).
19            25.      Here, Defendants violated the ADA by designing and constructing (or both) the
20   Facility in a manner that was not readily accessible to the physically disabled public –
21   including Plaintiff – when it was structurally practical to do so.1
22                                     Failure to Make an Altered Facility Accessible
23            26.      Plaintiff alleges on information and belief that the Facility was modified after
24   January 26, 1993, independently triggering access requirements under the ADA.
25            27.      The ADA also requires that facilities altered in a manner that affects (or could
26   affect) its usability must be made readily accessible to individuals with disabilities to the
27
     1
      Nothing within this Complaint should be construed as an allegation that Plaintiff is bringing this action as a
28
     private attorney general under either state or federal statutes.




     Dytch v. Greenwood Eatery Inc., et al.
     Complaint
                                                           Page 6
       Case 4:20-cv-00074-KAW Document 1 Filed 01/02/20 Page 7 of 10


 1   maximum extent feasible. 42 U.S.C. § 12183(a)(2). Altering an area that contains a facility’s
 2   primary function also requires making the paths of travel, bathrooms, telephones, and drinking
 3   fountains serving that area accessible to the maximum extent feasible. Id.
 4              28.   Here, Defendants altered the Facility in a manner that violated the ADA and
 5   was not readily accessible to the physically disabled public – including Plaintiff – to the
 6   maximum extent feasible.
 7                                 Failure to Modify Existing Policies and Procedures
 8              29.   The ADA also requires reasonable modifications in policies, practices, or
 9   procedures, when necessary to afford such goods, services, facilities, or accommodations to
10   individuals with disabilities, unless the entity can demonstrate that making such modifications
11   would fundamentally alter their nature. 42 U.S.C. § 12182(b)(2)(A)(ii).
12              30.   Here, Defendants violated the ADA by failing to make reasonable modifications
13   in policies, practices, or procedures at the Facility, when these modifications were necessary to
14   afford (and would not fundamentally alter the nature of) these goods, services, facilities, or
15   accommodations.
16                                        Failure to Maintain Accessible Features
17              31.   Defendants additionally violated the ADA by failing to maintain in operable
18   working condition those features of the Facility that are required to be readily accessible to and
19   usable by persons with disabilities.
20              32.   Such failure by Defendants to maintain the Facility in an accessible condition
21   was not an isolated or temporary interruption in service or access due to maintenance or
22   repairs.
23              33.   Plaintiff seeks all relief available under the ADA (i.e., injunctive relief, attorney
24   fees, costs, legal expense) for these aforementioned violations. 42 U.S.C. § 12205.
25                                            VII.   SECOND CLAIM
26                                                   Unruh Act
27              34.   Plaintiff re-pleads and incorporates by reference the allegations contained in
28   each of the foregoing paragraphs, and incorporates them herein as if separately re-pled.



     Dytch v. Greenwood Eatery Inc., et al.
     Complaint
                                                      Page 7
          Case 4:20-cv-00074-KAW Document 1 Filed 01/02/20 Page 8 of 10


 1   //
 2            35.     California Civil Code § 51 states, in part, that: All persons within the
 3   jurisdiction of this state are entitled to the full and equal accommodations, advantages,
 4   facilities, privileges, or services in all business establishments of every kind whatsoever.
 5            36.     California Civil Code § 51.5 also states, in part that: No business establishment
 6   of any kind whatsoever shall discriminate against any person in this state because of the
 7   disability of the person.
 8            37.     California Civil Code § 51(f) specifically incorporates (by reference) an
 9   individual’s rights under the ADA into the Unruh Act.
10            38.     Defendants’ aforementioned acts and omissions denied the physically disabled
11   public – including Plaintiff – full and equal accommodations, advantages, facilities, privileges
12   and services in a business establishment (because of their physical disability).
13            39.     These acts and omissions (including the ones that violate the ADA) denied,
14   aided or incited a denial, or discriminated against Plaintiff by violating the Unruh Act.
15            40.     Plaintiff was damaged by Defendants’ wrongful conduct, and seeks statutory
16   minimum damages of $4,000 for each offense.
17            41.     Plaintiff also seeks to enjoin Defendants from violating the Unruh Act (and
18   ADA), and recover reasonable attorneys’ fees and costs incurred under California Civil Code
19   § 52(a).
20                                            VIII. THIRD CLAIM
21                           Denial of Full and Equal Access to Public Facilities
22            42.     Plaintiff re-pleads and incorporates by reference the allegations contained in
23   each of the foregoing paragraphs, and incorporates them herein as if separately re-pled.
24            43.     Health and Safety Code § 19955(a) states, in part, that: California public
25   accommodations or facilities (built with private funds) shall adhere to the provisions of
26   Government Code § 4450.
27            44.     Health and Safety Code § 19959 states, in part, that: Every existing (non-
28   exempt) public accommodation constructed prior to July 1, 1970, which is altered or



     Dytch v. Greenwood Eatery Inc., et al.
     Complaint
                                                    Page 8
         Case 4:20-cv-00074-KAW Document 1 Filed 01/02/20 Page 9 of 10


 1   structurally repaired, is required to comply with this chapter.
 2              45.      Plaintiff alleges the Facility is a public accommodation constructed, altered, or
 3   repaired in a manner that violates Part 5.5 of the Health and Safety Code or Government Code
 4   § 4450 (or both), and that the Facility was not exempt under Health and Safety Code § 19956.
 5              46.      Defendants’ non-compliance with these requirements at the Facility aggrieved
 6   (or potentially aggrieved) Plaintiff and other persons with physical disabilities. Accordingly,
 7   Plaintiff seeks injunctive relief and attorney fees pursuant to Health and Safety Code § 19953.
 8                                          IX.      PRAYER FOR RELIEF
 9              WHEREFORE, Plaintiff prays judgment against Defendants, and each of them, for:
10              1.       Injunctive relief, preventive relief, or any other relief the Court deems proper.
11              2.       Statutory minimum damages under section 52(a) of the California Civil Code
12                       according to proof.
13              3.       Attorneys’ fees, litigation expenses, and costs of suit.2
14              4.       Interest at the legal rate from the date of the filing of this action.
15              5.       For such other and further relief as the Court deems proper.
16
     Dated: 12/24/2019                                      MOORE LAW FIRM, P.C.
17
18                                                          /s/ Tanya E. Moore
                                                            Tanya E. Moore
19                                                          Attorney for Plaintiff
20                                                          Albert Dytch

21
22
23
24
25
26
27
     2
28       This includes attorneys’ fees under California Code of Civil Procedure § 1021.5.




     Dytch v. Greenwood Eatery Inc., et al.
     Complaint
                                                            Page 9
      Case 4:20-cv-00074-KAW Document 1 Filed 01/02/20 Page 10 of 10


 1
                                              VERIFICATION
 2
 3
              I, ALBERT DYTCH, am the plaintiff in the above-entitled action. I have read the
 4
     foregoing Complaint and know the contents thereof. The same is true of my own knowledge,
 5
     except as to those matters which are therein alleged on information and belief, and as to those
 6
     matters, I believe them to be true.
 7
              I verify under penalty of perjury that the foregoing is true and correct.
 8
 9
10
     Dated:      12/24/2019                            /s/ Albert Dytch
11                                                   Albert Dytch
12
13           I attest that the original signature of the person whose electronic signature is shown
     above is maintained by me, and that his concurrence in the filing of this document and
14   attribution of his signature was obtained.
15                                                          /s/ Tanya E. Moore
16                                                   Tanya E. Moore
                                                     Attorney for Plaintiff,
17                                                   ALBERT DYTCH
18
19
20
21
22
23
24
25
26
27
28



     Dytch v. Greenwood Eatery Inc., et al.
     Complaint
                                                    Page 10
